Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “adapted to receive thereon a non-steerable wheel of the vehicle”. The term “the vehicle” is unclear to mean the hauling vehicle or the hauled vehicle.
Claim 1 recites the limitation "the hauled vehicle" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 cites a dependency on itself, claim 8. This results in a lack of clarity and it is unclear which previous claim, claim 8 is intended to depend on.
Claim 19 recites “a first connector” and is not clearly described in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.
Claim(s) 1-7, 9, 11-12, 14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levi (US 9539951).
Regarding Claim 1, Levi discloses a hauling apparatus for a vehicle, the hauling apparatus comprising: 
a frame adapted to be secured to a hauling vehicle (Levi 32, 36, Fig. 3, col. 3, lines 5-9); and 
5a pivotable wheel-receiver (Levi 22) pivotably secured to the frame about a vertical pivot axis thereof, wherein the pivotable platform is adapted to receive thereon a non- steerable wheel of the vehicle and provide angular movement between the hauling vehicle and the hauled vehicle (Levi col. 3, lines 10-13, Fig. 2).  
Regarding Claim 2, Levi discloses the hauling apparatus of claim 1, wherein the hauling apparatus provides a single 10degree of freedom in a plan substantially parallel with the ground (Levi 28 Fig. 2, 10-29).  
Regarding Claim 3, Levi discloses the hauling apparatus of claim 1, wherein the pivotable wheel-receiver further comprises lateral members (Levi 24a, 24b, Fig. 1).  
Regarding Claim 4, Levi discloses the hauling apparatus of claim 1, wherein the hauling apparatus further comprises a securing member (Levi 50a) for securing the non-steerable wheel to the hauling apparatus.  
15Regarding Claim 5, Levi discloses the hauling apparatus of claim 4, wherein the securing member comprises a belt configured to circumvent the non-steerable wheel (Levi 50a, Fig. 3, col. 4, line 60).  
Regarding Claim 6, Levi discloses the hauling apparatus of claim 4, wherein the securing member comprises a safety leash (Levi 50a, Fig. 3, col. 4, lines 48-65).  
Regarding Claim 7, Levi discloses the hauling apparatus of claim 1, wherein the frame further comprises a vertical 20receiver (Levi 40c, Fig. 1).  
Regarding Claim 9, Levi discloses the hauling apparatus of claim 1, wherein the hauling apparatus further comprises a ramp for loading the non-steerable wheel onto the hauling apparatus (Levi 56).  
Regarding Claim 11, Levi discloses the hauling apparatus of claim 9. wherein the pivotable wheel-receiver further comprises a securing mechanism for securing the ramp (Levi 56a, 56b, col. 5, lines 3-6).  
Regarding Claim 12, Levi discloses the hauling apparatus of claim 1, wherein the pivotable wheel-receiver is removably secured to the frame (Levi 28, 38, col. 3, lines 20-29).  
Regarding Claim 14, Levi discloses a method of hauling a three-wheeled vehicle, the method comprising: 
securing a frame to a hitch of a hauling vehicle (Levi 32, 36, Fig. 3, col. 3, lines 5-9), the frame comprising a pivotable wheel-receiver: and 
10securing a non-steerable wheel of the hauled vehicle to the pivotable wheel- receiver (Levi col. 3, lines 10-29, Fig. 2 & 3).  
Regarding Claim 16, Levi discloses the method of claim 14, wherein the securing of the non-steerable wheel comprises 15securing a belt to the non-steerable wheel and to the frame (Levi 50a, Fig. 3, col. 4, line 60).  
Regarding Claim 17, Levi discloses the method of claim 14, wherein the securing of the non-steerable wheel comprises securing a safety chain (Levi 37, Fig. 3) to the non-steerable wheel.  
Regarding Claim 18, Levi discloses the method of claim 14 further comprising preventing steerable wheels of the hauled vehicle from moving.  
20Regarding Claim 19, Levi discloses a hauling apparatus for a vehicle, the hauling apparatus comprising: 
a frame secured to a hauling vehicle (Levi 32, 36, Fig. 3, col. 3, lines 5-9), the frame comprising a first connector (Levi Fig. 4 28 or 37, Fig. 3 connected to vehicle); and 
a wheel-receiving portion pivotally attached to the frame about a substantially vertical axis, the wheel-receiving portion being shaped to receive a non-steerable wheel of the vehicle (Levi col. 3, lines 10-29, Fig. 1 & 2).  
25Regarding Claim 20, Levi discloses the hauling apparatus of claim 19, wherein the hauling apparatus further comprises a vertical receiver (Levi 40c, Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levi in view of Murray (US 20190351837).
Regarding Claim 8, Levi discloses the hauling apparatus of claim 8, but does not disclose wherein the vertical receiver comprises a pivoting member.  
	Murray does disclose a pivoting member (Murray 63) of the vertical receiver (Murray 29).
	Levi and Murray are considered analogous art to the claimed art because they are in the same area of hitches for carrying items. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hauling apparatus of Levi with the teaching of Murray by including a pivoting member on the vertical receiver. Modifying Levi would allow for more multi-purpose capabilities and accessories. 
Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levi in view of Bailie (US 8302235).
25Regarding Claim 10, Levi discloses the hauling apparatus of claim 9, but does not disclose wherein the hauling apparatus further comprises a receiver configured to receive the ramp in a vertical position.  
	Bailie discloses a ramp stored in a receiver in a vertical position (Bailie H, 20, Fig. 1).
	Levi and Bailie are considered analogous art to the claimed art because they are in the same area of hitch attachments for loading large items for transportation. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hauling apparatus of Levi with the teaching of Bailie by modifying the ramp to be secured at a receiver in a vertical position. Modifying Levi allows for the ramp to have more options of use and transport.
Regarding Claim 15, Levi discloses the method of claim 14 further comprising securing a ramp to the frame, but does not disclose the ramp secured to a vertical receiver of the frame.  
	Bailie does disclose a ramp secured to a vertical receiver of a hitch (Bailie H, 20, Fig. 1).
	Levi and Bailie are considered analogous art to the claimed art because they are in the same area of hitch attachments and loading large items for transportation. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hauling apparatus method of Levi with the teaching of Bailie by modifying the ramp to be secured at a vertical receiver of a hitch. Modifing Levi allows for the ramp to have more options of use and transport.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levi in view of Masanz (US 20170120795).
5Regarding Claim 13, Levi discloses the hauling apparatus of claim 1, but does not disclose wherein the pivotable wheel-receiver is removably secured in a hauling configuration or a storage configuration.
	Masanz  discloses wherein the pivotable wheel-receiver is removably secured in a hauling configuration or a storage configuration (Masanz Fig. 12A-12B).
	Levi and Masanz are considered analogous art to the claimed art because they are in the same area of three-wheeled vehicle haulers. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hauling apparatus of Levi with the teaching of Masanz by modifying the apparatus to pivot into a storing configuration, folded out of the way. Modifying Levi would allow for efficient travel and safety of user and travel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARENA MARY TOY whose telephone number is (571)272-9778. The examiner can normally be reached Monday - Friday: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARENA MARY TOY/Examiner, Art Unit 3611                                                                                                                                                                                                        


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611